

Exhibit 10.1
COOPER-STANDARD HOLDINGS INC.
2011 OMNIBUS INCENTIVE PLAN
(as amended and restated)
1.    Purposes; History
(a)    The purpose of the Plan is to aid the Company and its Affiliates in
recruiting and retaining key employees and directors of outstanding ability and
to motivate such key employees and directors to exert their best efforts on
behalf of the Company and its Affiliates by providing incentives through the
granting of Awards. The Company expects that it will benefit from the added
interest which such key employees and directors will have in the welfare of the
Company as a result of their proprietary interest in the Company’s success.
(b)    Prior to the Effective Date, the Company had in effect the Amended and
Restated 2010 Cooper-Standard Holdings Inc. Management Incentive Plan (the
“Prior Plan”). Upon the Effective Date, this Plan amended, restated and replaced
the Prior Plan in full. Awards outstanding under the Prior Plan continued to be
outstanding but, upon the Effective Date, became subject to the terms and
conditions of this Plan.
2.    Definitions
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.
Affiliate: With respect to an entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such first entity.
Agreement: The written or electronic agreement between the Company and a
Participant evidencing the grant of an Award and setting forth the terms and
conditions thereof.
Award: A grant of Options, Stock Appreciation Rights, Shares of Common Stock,
Restricted Stock, Restricted Stock Units, an Incentive Award or any other type
of award permitted under and granted pursuant to the Plan.
Board: The Board of Directors of the Company.
Cause: Except as otherwise provided for in an Agreement, Cause means (i) in the
case of a Participant whose employment with the Company or an Affiliate is
subject to the terms of an employment agreement between such Participant and the
Company or such Affiliate which includes a definition of “Cause”, shall have the
meaning set forth in such employment agreement during the period that such
employment agreement remains in effect; and (ii) in all other cases, shall mean
(1)


1

--------------------------------------------------------------------------------




the Participant’s willful failure to perform duties or directives which is not
cured following written notice, (2) the Participant’s commission of a (x) felony
or (y) crime involving moral turpitude, (3) the Participant’s willful
malfeasance or misconduct which is demonstrably injurious to the Company or its
Affiliates, or (4) material breach by the Participant of the restrictive
covenants, including, without limitation, any non-compete, non-solicitation or
confidentiality provisions to which the Participant is bound.
Change of Control: The occurrence of any of the following events after the
Effective Date: (i) the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2)
of the Act); (ii) any person or group is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act), directly or indirectly, of
greater than or equal to 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise; (iii)
individuals who, as of the First Restatement Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board; or (iv) the consummation of a plan of
complete liquidation or dissolution of the Company; provided, however, clauses
(iii) and (iv) of this definition shall only apply to Awards granted on or after
the First Restatement Effective Date.
Notwithstanding anything in the Plan or an applicable Agreement, if an Award is
considered deferred compensation subject to the provisions of Code Section 409A,
and if the payment of compensation under such Award would be triggered upon an
event that otherwise would constitute a “Change of Control” but that would not
constitute a change of control for purposes of Code Section 409A, then such
event shall not constitute a “Change of Control” for purposes of the payment
provisions of such Award.
Code: The Internal Revenue Code of 1986, as amended, and any successor thereto.
Reference in the Plan to any section of the Code shall be deemed to include any
regulations or other interpretive guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance.


2

--------------------------------------------------------------------------------




Committee: The Board or any committee to which the Board delegates duties and
powers hereunder; such committee shall be comprised solely of at least two
directors, each of whom must qualify as an “outside director” within the meaning
of Code Section 162(m), and as a “non-employee” director within the meaning of
Rule 16b-3 promulgated under the Act.
Common Stock: The shares of common stock, par value $0.001 per share, of the
Company.
Company: Cooper-Standard Holdings Inc., a Delaware corporation.
Director: A non-employee member of the Board.
Disability: Except as otherwise provided for in an Agreement, Disability means
(i) in the case of a Participant whose employment with the Company or an
Affiliate is subject to the terms of an employment agreement between such
Participant and the Company or such Affiliate, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Plan or any Agreement shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and (ii) in all other cases, the Participant becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any twenty-four (24) consecutive month
period to perform the Participant’s duties (such incapacity is hereinafter
referred to as “Disability”). Any question as to the existence of the Disability
of the Participant as to which the Participant and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Participant and the Company. If the Participant and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and the Participant shall be final and conclusive for all
purposes of the Agreement.
Effective Date: The original effective date of the Plan was January 1, 2011. The
“First Restatement Effective Date” of the first amendment and restatement means
the date of the 2013 annual meeting of the stockholders of the Company. “Second
Restatement Effective Date” of the second amendment and restatement means June
13, 2017.
Employment: The term “Employment” as used herein shall be deemed to refer to a
Participant’s employment if the Participant is an employee of the Company or any
of its Affiliates or to a Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board. For the avoidance of
doubt, a Participant’s Employment shall be deemed to remain in effect so long as
the Participant is either an employee of the Company or any of its Affiliates or
a non-employee member of the Board.


3

--------------------------------------------------------------------------------




Fair Market Value: On a given date, (i) the closing price of a Share on the date
in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal stock
market or exchange on which the Shares are quoted or traded, (ii) if the Shares
are traded in an over-the-counter market, the last sales price (or, if there is
no last sales price reported, the average of the closing bid and asked prices)
for the Shares on the particular date, or on the last preceding date on which
there was a sale of Shares on that market, or (iii) if the Shares are not quoted
or traded on a stock market, exchange, or over-the-counter market, the Fair
Market Value of the Shares will be as determined in good faith by the Committee.
Notwithstanding the forgoing, in the event of a sale of Shares on the market or
exchange (as in, for example, a “same day sale” or “sell to cover” transaction),
the Fair Market Value of a Share will be the price obtained in the sale
transaction for such Share.
Good Reason: Except as otherwise provided for in an Agreement, Good Reason means
(i) in the case of a Participant whose employment with the Company or an
Affiliate is subject to the terms of an employment agreement between such
Participant and the Company or such Affiliate which employment includes a
definition of “Good Reason”, shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and (ii) in all other cases, shall mean (1) a substantial diminution in the
Participant’s position or duties; adverse change of reporting lines; or
assignment of duties materially inconsistent with the Participant’s position;
(2) any reduction in the Participant’s base salary or annual bonus opportunity
other than a reduction which is applied generally to other similarly-situated
employees in a similar manner; (3) any reduction in the Participant’s long-term
cash incentive compensation opportunities, other than reductions generally
affecting other employees participating in the applicable long-term incentive
compensation programs or arrangements; (4) the failure of the Company or an
Affiliate to pay the Participant any compensation or benefits when due under any
employment agreement between the Participant and the Company or such Affiliate;
(5) relocation of the Participant’s principal place of work in excess of fifty
(50) miles from the Participant’s then principal place of work; or (6) any
material breach by the Company or an Affiliate, as applicable, of the terms of
any employment agreement between the Participant and the Company or such
Affiliate; provided that none of the events described in (1) through (6), above,
shall constitute Good Reason unless the Company or its Affiliate, as applicable,
fails to cure such event within 10 calendar days after receipt from the
Participant of written notice of the event which constitutes Good Reason.
Incentive Award: The right to receive a cash payment to the extent Performance
Goals are achieved, including “Annual Incentive Awards” as described in Section
10 and “Long-Term Incentive Awards” as described in Section 11.
Option: A non-qualified stock option granted pursuant to Section 6.


4

--------------------------------------------------------------------------------




Option Price: The purchase price per Share of an Option, as determined pursuant
to Section 6(a).
Participant: A key employee or director of the Company or its Affiliates who is
selected by the Committee to participate in the Plan.
Performance Goals: Any goals the Committee establishes that relate to one or
more of the following with respect to the Company or any one or more Affiliates
or other business units: net income; operating income; income from continuing
operations; net sales; cost of sales; revenue; gross income; earnings (including
before taxes, and/or interest and/or depreciation and amortization); net
earnings per share (including diluted earnings per share); price per share; cash
flow; net cash provided by operating activities; net cash provided by operating
activities less net cash used in investing activities; net operating profit;
pre-tax profit; ratio of debt to debt plus equity; return on stockholder equity;
total stockholder return; return on capital; return on assets; return on equity;
return on investment; return on revenues; operating working capital; working
capital as a percentage of net sales; cost of capital; average accounts
receivable; economic value added; performance value added; customer
satisfaction; customer loyalty and/or retention; employee safety; employee
engagement; market share; system reliability; cost structure reduction;
regulatory outcomes; diversity; cost savings; operating goals; operating margin;
profit margin; sales performance; and internal revenue growth. As to each
Performance Goal, the Committee, in its discretion, may exclude or include the
effects of the following: (i) charges for reorganizing and restructuring; (ii)
discontinued operations; (iii) asset write-downs; (iv) gains or losses on the
disposition of a business or asset; (v) changes in tax or accounting principles,
regulations or laws; (vi) currency fluctuations; (vii) mergers, acquisitions or
dispositions; (viii) extraordinary, unusual and/or non-recurring items of gain
or loss that the Company identifies in its audited financial statements,
including notes to the financial statements, or Management’s Discussion and
Analysis section of the Company’s annual report; and (ix) any other excluded
item that the Committee designates either at the time an Award is made or
thereafter to the extent permitted by Code Section 162(m). In addition, in the
case of Awards that the Committee determines at the date of grant will not be
considered “performance-based compensation” under Code Section 162(m), the
Committee may establish other Performance Goals not listed in this Plan and may
make any adjustments to such Performance Goals as the Committee determines.
Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers or a
percentage) in the particular criterion or achievement in relation to a peer
group or other index. The Performance Goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will


5

--------------------------------------------------------------------------------




occur), and a maximum level of performance above which no additional payment
will be made (or at which full vesting will occur).
Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).
Plan: The Cooper-Standard Holdings Inc. 2011 Omnibus Incentive Plan.
Restricted Stock: The shares of Common Stock granted pursuant to the Restricted
Stock Awards.
Restricted Stock Awards: Awards of Restricted Stock granted pursuant to Section
8.
Restricted Stock Unit: The right to receive cash and/or Shares of Common Stock
the value of which is equal to the Fair Market Value of one Share of Common
Stock, granted pursuant to Section 8.
Retirement: Except as otherwise provided for in an Agreement, termination of
employment with the Company and its Affiliates (without Cause) on or after (1)
attainment of age 65 or (2) attainment of age 60 with five (5) years of service.
For purposes hereof, “years of service” means the employee’s total years of
employment with the Company and any Affiliate, including years of employment
with an entity that is acquired by the Company prior to such acquisition.
Rule 16b-3: Rule 16b-3 as promulgated by the United States Securities and
Exchange Commission under the Act.
Section 16 Participants: Participants who are subject to the provisions of
Section 16 of the Act.
Share: A share of Common Stock.
Stock Appreciation Right or SAR: The right of a Participant to receive cash,
and/or Shares with a Fair Market Value equal to the appreciation of the Fair
Market Value of a Share during a specified period of time, granted pursuant to
Section 7.
Subsidiary: Any corporation, limited liability company, partnership, joint
venture or similar entity in which the Company owns, directly or indirectly, an
equity interest possessing more than 50% of the combined voting power of the
total outstanding equity interests of such entity.
Substitute Award: An Award granted under this Plan upon the assumption of, or in
substitution for, outstanding equity awards previously granted by a company or
other entity in connection with a corporate transaction, including a merger,
combination, consolidation or acquisition of property or stock; provided,
however, that in no event shall the term “Substitute Award” be construed to
refer


6

--------------------------------------------------------------------------------




to an award made in connection with the cancellation and repricing of an option
or SAR.
3.    Shares Subject to the Plan
3.1 Number of Shares. (a) Subject to adjustment as provided in Section 12, a
total of 3,450,000 Shares shall be authorized for Awards granted under the Plan
as of the First Restatement Effective Date, reduced by one (1) Share for every
one (1) Share that was subject to an Option or Stock Appreciation Right granted
under the Plan after December 31, 2012 and two and one-quarter (2.25) Shares for
every one (1) Share that was subject to an Award other than an Option or Stock
Appreciation Right granted under the Plan after December 31, 2012.
(b)    If after December 31, 2012, (i) any Shares subject to an Award are
forfeited, an Award expires or an Award is settled for cash (in whole or in
part) or (ii) any Shares subject to an award granted under the Prior Plan are
forfeited, or an award granted under the Prior Plan expires or is settled for
cash (in whole or in part), then in each such case the Shares subject to such
Award or award granted under the Prior Plan shall, to the extent of such
forfeiture, expiration or cash settlement, be added to the Shares available for
Awards under the Plan, in accordance with Section 3.1(d) below. In the event
that after December 31, 2012 withholding tax liabilities arising from an Award
other than an Option or Stock Appreciation Right, or an award other than an
option or stock appreciation right granted under the Prior Plan, are satisfied
by the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, the Shares so tendered or withheld shall
be added to the Shares available for Awards under the Plan in accordance with
Section 3.1(d) below. Notwithstanding anything to the contrary contained herein,
after December 31, 2012 the following Shares shall not be added to the Shares
authorized for grant under paragraph (a) of this Section: (i) Shares tendered by
the Participant or withheld by the Company in payment of an Option Price or the
purchase price of an option granted under the Prior Plan, (ii) Shares tendered
by the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to Options or Stock Appreciation Rights or options or
stock appreciation rights granted under the Prior Plan, (iii) Shares subject to
a Stock Appreciation Right or a stock appreciation right granted under the Prior
Plan that are not issued in connection with its stock settlement on exercise
thereof, and (iv) Shares reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Options or option granted
under the Prior Plan.
(c)    The number of Shares available for awards under this Plan shall not be
reduced by (i) the number of Shares subject to Substitute Awards or (ii)
available shares under a shareholder approved plan of a company or other entity
which was a party to a corporate transaction with the Company (as appropriately
adjusted to reflect such corporate transaction) which become subject to awards
granted under this Plan (subject to applicable stock exchange requirements).
(d)    Any Shares that again become available for Awards under the Plan pursuant
to this Section shall be added as (i) one (1) Share for every one (1) Share
subject to Options or Stock Appreciation Rights granted under the Plan or
options or stock appreciation rights granted under the Prior Plan, and (ii) as
two and one-quarter (2.25) Shares for every one


7

--------------------------------------------------------------------------------




(1) Share subject to Awards other than Options or Stock Appreciation Rights
granted under the Plan or options or stock appreciation rights granted under the
Prior Plan.
3.2 Limit on Awards. Subject to adjustment as provided in Section 12, to the
extent necessary for an award to be qualified performance-based compensation
under Section 162(m) of the Code and the regulations thereunder, no Participant
may be granted Awards that could result in such Participant:
(a)
receiving, during any fiscal year of the Company, Options for, and/or SARs with
respect to, more than 400,000 Shares;

(b)
receiving, during any fiscal year of the Company, Awards of Restricted Stock
and/or Restricted Stock Units relating to more than 200,000 Shares;

(c)
receiving, with respect to Annual Incentive Award(s) granted in respect of any
single fiscal year of the Company, a cash payment (or a grant of Shares of
Common Stock, Restricted Stock or Restricted Stock Units having a Fair Market
Value at the time of grant) of more than $10,000,000;

(d)
receiving, with respect to Long-Term Incentive Award(s) granted in respect of
any period greater than one year, for each 12-month period during a performance
period, a cash payment (or a grant of Shares of Common Stock, Restricted Stock
or Restricted Stock Units having a Fair Market Value at the time of grant) of
more than $10,000,000.

In all cases, to the extent Code Section 162(m) is applicable, determinations
under this Section 3 should be made in a manner that is consistent with the
exemption for performance-based compensation that Code Section 162(m) provides.
In addition, the aggregate grant date fair value of Common Stock that may be
granted during any fiscal year of the Company to any Director shall not exceed
$300,000.
4.    Administration
(a)
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof; provided, however,
that, on and after the first day on which a registration statement registering
the Common Stock under Section 12 of the Act becomes effective, no such
delegation is permitted with respect to Awards made to Section 16 Participants
at the time any such delegated authority or responsibility is exercised unless
the delegation is to another committee of the Board consisting entirely of two
or more “non-employee directors” within the meaning of Rule 16b-3 promulgated
under the Exchange Act or does not relate to awards intended to qualify as
performance-based compensation under Code Section 162(m). The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the



8

--------------------------------------------------------------------------------




manner and to the extent the Committee deems necessary or desirable. The
Committee shall have the full power and authority to establish the terms and
conditions of any Award consistent with the provisions of the Plan and to waive
any such terms and conditions at any time (including, without limitation,
accelerating or waiving any vesting conditions). Notwithstanding the foregoing,
no outstanding Award may be amended pursuant to this Section 4 without
compliance with Section 16(a).
(b)
The Committee shall require payment of any amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of an Award, and the Company shall have no
obligation to deliver Shares under an Award unless and until such amount is so
paid. Unless the Committee specifies in an Agreement or otherwise, the
Participant may elect to satisfy a portion or all of the Company’s withholding
tax obligations by (a) delivery of Shares or (b) having Shares withheld by the
Company from any Shares that would have otherwise been received by the
Participant under the Award, in each case having a Fair Market Value equal to
such withholding tax amount, provided that from and after the Second Restatement
Effective Date, the withholding tax amount may not exceed the total maximum
statutory tax rates associated with the transaction.

5.    Limitations
No Award may be granted under the Plan after the tenth anniversary of the First
Restatement Effective Date, but Awards theretofore granted may extend beyond
that date.
6.    Terms and Conditions of Options
The Committee may grant Options to any Participant it selects. Options granted
under the Plan shall be subject to the following terms and conditions and to
such other terms and conditions, not inconsistent therewith, as the Committee
shall determine and set forth in an Agreement between the Company and the
Participant:
(a)
Option Price.

The Option Price shall be determined by the Committee, but shall not be less
than 100% of the Fair Market Value of a Share on the date the applicable Option
is granted. Notwithstanding the foregoing, in the case of an Option that is a
Substitute Award, the purchase price per share of the Shares subject to such
option may be less than 100% of the Fair Market Value per share on the date of
grant, provided, that the excess of: (a) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the shares subject to the
Substitute Award, over (b) the aggregate purchase price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Company,


9

--------------------------------------------------------------------------------




over (y) the aggregate purchase price of such shares.

Subject to Section 12, the Committee shall not without the approval of the
shareholders of the Company, (i) reduce the Option Price of any previously
granted Option, (ii) cancel any previously granted Option in exchange for
another Option with a lower Option Price or (iii) cancel any previously granted
Option in exchange for cash or another award if the Option Price of such Option
exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case other than in connection with a Change of Control.
(b)
Vesting. Subject to Section 12(b), each Option shall become vested at such times
as may be designated by the Committee and set forth in the applicable Agreement.

(c)
Exercisability. Options shall be exercisable at such time and upon such terms
and conditions as may be determined by the Committee and set forth in the
applicable Agreement, but in no event shall an Option be exercisable more than
ten years after the date it is granted.

(d)
Exercise of Options. Except as otherwise provided in the Plan or in an
Agreement, an Option may be exercised for all, or from time to time, any part,
of the Shares for which it is then exercisable. For purposes of this Section 6,
the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii), (iv) or (v) of the
following sentence. Except as otherwise provided for in the Agreement, the
Option Price for the Shares as to which an Option is exercised shall be paid to
the Company in full at the time of exercise at the election of the Participant
(i) in cash or its equivalent (e.g., by check), (ii) in Shares having a Fair
Market Value equal to the aggregate Option Price for the Shares being purchased
and satisfying such other requirements as may be imposed by the Committee;
provided, that such Shares are not subject to a security interest or pledge,
(iii) partly in cash and partly in such Shares, (iv) subject to such rules as
the Committee prescribes, by having the Company withhold a number of Shares
otherwise deliverable upon exercise of the Option having a Fair Market Value
equal to the aggregate Option Price for the Shares being purchased, or (v) if
there is a public market for the Shares at such time and if the Committee has
authorized or established any required plan or program, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased. No Participant shall have any rights to dividends or other rights of
a shareholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.



10

--------------------------------------------------------------------------------




(e)
Attestation. Wherever in this Plan or any Agreement a Participant is permitted
to pay the Option Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

7.    Stock Appreciation Rights.
The Committee may grant SARs to any Participant it selects. Subject to the terms
of this Plan, the Committee will determine all terms and conditions of each SAR,
including but not limited to: (a) whether the SAR is granted independently of an
Option or relates to an Option; (b) the grant date, which may not be any day
prior to the date that the Committee approves the grant; (c) the number of
Shares to which the SAR relates; (d) the grant price, which (i) for an SAR
granted independently of an Option may never be less than the Fair Market Value
of the Shares subject to the SAR as determined on the date of grant and (ii) for
an SAR granted in relation to an Option shall be the Option Price of the related
Option; (e) the terms and conditions of exercise or maturity, including vesting;
(f) the term, provided that an SAR must terminate no later than ten (10) years
after the date of grant; and (g) whether the SAR will be settled in cash, Shares
or a combination thereof. If an SAR is granted in relation to an Option, then
unless otherwise determined by the Committee, the SAR shall be exercisable or
shall mature at the same time or times, on the same conditions and to the extent
and in the proportion, that the related Option is exercisable and may be
exercised or mature for all or part of the Shares subject to the related Option.
Upon exercise of any number of SARs, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.
Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the grant price per share of the shares subject to such SAR may be less than
100% of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate grant price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate grant price of such shares.
Subject to Section 12, the Committee shall not without the approval of the
shareholders of the Company, (i) reduce the grant price of any previously
granted SAR, (ii) cancel any previously granted SAR in exchange for another SAR
with a lower grant price or (iii) cancel any previously granted SAR in exchange
for cash or another award if the grant price of such SAR exceeds the Fair Market
Value of a share of Common Stock on the date of such cancellation, in each case
other than in connection with a Change of Control.


11

--------------------------------------------------------------------------------




8.    Restricted Stock Awards and Restricted Stock Units
(a)
Grant. The Committee shall grant Restricted Stock Awards and Restricted Stock
Unit Awards to any Participant it selects, which shall be evidenced by an
Agreement between the Company and the Participant. Each Agreement shall contain
such restrictions, terms and conditions as the Committee may, in its discretion,
determine and (without limiting the generality of the foregoing) such Agreement
may require that an appropriate legend be placed on Share certificates. Awards
of Restricted Stock and Restricted Stock Units shall be subject to the terms and
provisions set forth below in this Section 8.

(b)
Rights of Participant. A stock certificate or certificates with respect to the
Shares of Restricted Stock shall be issued in the name of the Participant as
soon as reasonably practicable after the Award is granted provided that the
Participant has executed an Agreement evidencing the Award, the appropriate
blank stock powers and, in the discretion of the Committee, an escrow agreement
and any other documents which the Committee may require as a condition to the
issuance of such Shares; provided that the Committee may determine instead that
such Shares shall be evidenced by book-entry registration. If a Restricted Stock
Unit is settled in Shares, a stock certificate or certificates with respect to
such Shares shall be issued in the name of the Participant as soon as reasonably
practicable after, and to the extent of, such settlement. If a Participant shall
fail to execute the Agreement evidencing a Restricted Stock Award or Restricted
Stock Unit, or any documents which the Committee may require within the time
period prescribed by the Committee at the time the Award is granted, the Award
shall be null and void. At the discretion of the Committee, any certificates
issued in connection with a Restricted Stock Award or settlement of a Restricted
Stock Unit shall be deposited together with the stock powers with an escrow
agent (which may be the Company) designated by the Committee. Unless the
Committee determines otherwise and as set forth in the applicable Agreement,
upon delivery of the certificates to the escrow agent or the book-entry
registration, as applicable, the Participant shall have all of the rights of a
shareholder with respect to such Shares, including the right to vote the Shares
and subject to Section 8(e), to receive all dividends or other distributions
paid or made with respect to such Shares.

(c)
Non-transferability. Until all restrictions upon the Shares of Restricted Stock
or Restricted Stock Units awarded to a Participant shall have lapsed in the
manner set forth in Section 8(d), such Shares or such Restricted Stock Unit, as
applicable, shall not be sold, transferred or otherwise disposed of and shall
not be pledged or otherwise hypothecated.

(d)
Lapse of Restrictions. Except as set forth in Section 12(b), restrictions upon
Shares of Restricted Stock or upon Restricted Stock Units awarded hereunder
shall lapse at such time or times and on such terms and conditions as the
Committee may determine. The applicable Agreement shall set forth any such
restrictions.



12

--------------------------------------------------------------------------------




(e)
Treatment of Dividends. The payment to the Participant of any dividends or
distributions declared or paid on such Shares of Restricted Stock or on Shares
underlying a Restricted Stock Unit, awarded to the Participant shall be deferred
until the lapsing of the restrictions imposed upon such Shares or the settlement
of such Restricted Stock Unit, as applicable. Any such deferred dividends or
distributions may be credited during the deferral period with interest at a rate
per annum as the Committee, in its discretion, may determine. Payment of any
such deferred dividends or distributions, together with any interest accrued
thereon, shall be made upon the lapsing of the restrictions imposed on such
Shares or the settlement of such Restricted Stock Units and any such deferred
dividends or distributions (together with any interest accrued thereon) shall be
forfeited upon the forfeiture of such Shares or such Restricted Stock Units.

9.    Other Stock-Based Awards.
Subject to the terms of this Plan, the Committee may grant to Participants other
types of Awards, which may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, Shares, either alone or in addition
to or in conjunction with other Awards, and payable in Shares or in cash.
Without limitation, such Award may include the issuance of unrestricted Shares,
which may be awarded in payment of director fees, in lieu of cash compensation,
in exchange for cancellation of a compensation right, as a bonus, or upon the
attainment of Performance Goals or otherwise, or rights to acquire Shares from
the Company. The Committee shall determine all terms and conditions of the
Award, including but not limited to, the time or times at which such Awards
shall be made, and the number of Shares to be granted pursuant to such Awards or
to which such Award shall relate; provided that any Award that provides for
purchase rights shall be priced at no less than 100% of the Fair Market Value of
the underlying Shares on the grant date of the Award. Notwithstanding the
provisions of this Section, dividends and dividend equivalents with respect to
the Shares covered by an Award under this Section that vests based on
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Shares covered by the Award with respect to
which such dividends and dividend equivalents were payable or credited.
10.    Annual Incentive Awards
Subject to the terms of this Plan, the Committee will determine all terms and
conditions of an Annual Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Annual Incentive Award is contingent on the achievement or partial achievement
of one or more Performance Goals during the period the Committee specifies,
although the Committee may specify that all or a portion of the Performance
Goals subject to an Award are deemed achieved upon a Participant’s death,
Disability or a Change of Control or, in the case of Awards that at the date of
grant the Committee determines will not be considered performance-based
compensation under Code Section 162(m) or to which the Committee determines Code
Section 162(m) is inapplicable, retirement (as defined by the Committee) or such
other circumstances as the Committee may specify; and (b) payment will be


13

--------------------------------------------------------------------------------




in cash except to the extent that the Committee determines that payment will be
made in the form of a grant of Shares of Common Stock, Restricted Stock or
Restricted Stock Units, either on a mandatory basis or at the election of the
Participant, having a Fair Market Value at the time of grant equal to the amount
payable with respect to the Annual Incentive Award; provided, that any such
determination by the Committee or election by the Participant must be made in
accordance with the requirements of Code Section 409A.
11.    Long-Term Incentive Awards
Subject to the terms of this Plan, the Committee will determine all terms and
conditions of a Long-Term Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Long-Term Incentive Award is contingent on the achievement or partial
achievement of one or more Performance Goals during the period the Committee
specifies, although the Committee may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or a Change of Control or, in the case of Awards that at the
date of grant the Committee determines will not be considered performance-based
compensation under Code Section 162(m) or to which the Committee determines Code
Section 162(m) is inapplicable, retirement (as defined by the Committee) or such
other circumstances as the Committee may specify; (b) the performance period
must relate to a period of more than one fiscal year of the Company except that,
if the Award is made at the time of commencement of employment with the Company
or on the occasion of a promotion, then the Award may relate to a shorter
period; and (c) payment will be in cash except to the extent that the Committee
determines that payment will be made in the form of a grant of Shares of Common
Stock, Restricted Stock or Restricted Stock Units, either on a mandatory basis
or at the election of the Participant, having a Fair Market Value at the time of
grant equal to the amount payable with respect to the Long-Term Incentive Award;
provided, that any such determination by the Committee or election by the
Participant must be made in accordance with the requirements of Code Section
409A. Notwithstanding the provisions of this Section, dividend equivalents with
respect to the Shares covered by a Long-Term Incentive Award under that vests
based on achievement of Performance Goals shall be subject to restrictions and
risk of forfeiture to the same extent as the Shares covered by the Long-Term
Incentive Award with respect to which such dividend equivalents were credited.
12.    Adjustments Upon Certain Events
Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
(a)
Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends, or any
other transaction



14

--------------------------------------------------------------------------------




which in the judgment of the Board necessitates an adjustment to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made under the Plan, the Committee shall make such substitution or adjustment,
in such manner as it deems equitable, as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the maximum number of Shares that may be
subject to Awards as set forth in Sections 3.2 (a) and (b), (iii) the Option
Price or grant price and/or (iv) any other affected terms of such Awards.
Unless the Committee determines otherwise, any such adjustment to an Award that
is exempt from Code Section 409A shall be made in a manner that permits the
Award to continue to be so exempt, and any adjustment to an Award that is
subject to Code Section 409A shall be made in a manner that complies with the
provisions thereof. Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number. Notwithstanding the
foregoing, in the case of a stock dividend (other than a stock dividend declared
in lieu of an ordinary cash dividend) or subdivision or combination of the
Shares (including a reverse stock split), if no action is taken by the Board or
Committee, adjustments contemplated by this subsection that are proportionate
shall nevertheless automatically be made as of the date of such stock dividend
or subdivision or combination of the Shares.
(b)
Change of Control.

(i) For all outstanding Awards, any acceleration in connection with a Change of
Control shall be determined by the Committee and set forth in each Agreement. If
and to the extent determined by the Committee in the applicable Agreement or
otherwise, any outstanding Awards then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions may be
deemed exercisable or otherwise vested or no longer subject to lapse
restrictions, as the case may be, as of immediately prior to a Change of Control
and the Committee may, but shall not be obligated to, with respect to some or
all of the outstanding Awards (A) cancel such Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options, may equal the excess, if any, of the value of the consideration to be
paid in the Change of Control transaction to holders of the same number of
Shares subject to such Options (or, if no consideration is paid in any such
transaction, the Fair Market Value of the Shares subject to such Options) over
the aggregate exercise price of such Options or (B) provide for the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder as determined by the
Committee in its sole discretion or (C) provide that for a period of at least 15
days prior to the Change of Control, any such Options shall be exercisable as to
all shares subject thereto and that upon the occurrence of the Change of
Control, such Options shall terminate and be of no further force and effect.


15

--------------------------------------------------------------------------------




13.    No Right to Employment or Awards
The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
14.    Successors and Assigns
The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator, beneficiary or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.
15.    Nontransferability of Awards
No Award shall be transferable or assignable by the Participant other than by
will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company or, to the extent expressly
permitted in the Agreement relating to such Award, to the holder’s family
members, a trust or entity established by the holder for estate planning
purposes or a charitable organization designated by the holder, in each case,
without consideration. An Award exercisable after the death of a Participant may
be exercised by the legatees, personal representatives or distributees of the
Participant in accordance with the terms of such Award.
16.    Amendments and Termination
(a)
Authority to Amend or Terminate. The Board may amend, alter or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made, (i) without
the approval of the shareholders of the Company, if such action would (except as
is provided in Section 12 of the Plan), increase the total number of Shares
reserved for the purposes of the Plan or (ii) without the consent of a
Participant, if such action would diminish any of the rights of the Participant
under any Award theretofore granted to such Participant under the Plan;
provided, however, that the Board may amend the Plan in such manner as it deems
necessary to permit the granting of Awards meeting the requirements of the Code
or other applicable laws. Notwithstanding the foregoing, the Board may not amend
the provisions of the last paragraph of Sections 6(a) and 7 that restrict the
repricing of Options and SARs.

(b)
Survival of Authority and Awards. To the extent provided in the Plan, the
authority of (i) the Committee to amend, alter, adjust, suspend, discontinue or
terminate any Award, waive any conditions or restrictions with respect to any



16

--------------------------------------------------------------------------------




Award, and otherwise administer the Plan and any Award and (ii) the Board or
Committee to amend the Plan, shall extend beyond the date of the Plan’s
termination. Termination of the Plan shall not affect the rights of Participants
with respect to Awards previously granted to them, and all unexpired Awards
shall continue in force and effect after termination of the Plan except as they
may lapse or be terminated by their own terms and conditions.
17.    International Participants
With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards (including granting restricted stock units payable in cash or stock,
in lieu of restricted stock) with respect to such Participants in order to
conform such terms to the requirements of local law or to address local tax,
securities or legal concerns.
18.    Choice of Law; Severability
The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.
If any provision of the Plan or any Agreement or any Award (a) is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to
any Person or Award, or (b) would disqualify the Plan, any Agreement or any
Award under any law deemed applicable by the Committee, then such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, such Agreement or such
Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan, such Agreement and such Award shall remain
in full force and effect.
19.    No Guarantee of Tax Treatment
Notwithstanding any provisions of the Plan, the Company does not guarantee to
any Participant or any other Person with an interest in an Award that (a) any
Award intended to be exempt from Code Section 409A shall be so exempt, (b) any
Award intended to comply with Code Section 409A shall so comply, (c) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law.
20.    General Restrictions
Notwithstanding any other provision of the Plan, the granting of Awards under
the Plan and the issuance of Shares in connection with such Awards, shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required,
and the Company shall have no liability to deliver any Shares under the Plan or
make any payment unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.




17

--------------------------------------------------------------------------------




21.    Committee


No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to the Plan or
any transaction hereunder. The Company hereby agrees to indemnify each member of
the Committee, and each officer or member of any other committee to whom a
delegation under Section 4 has been made, for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in connection with
defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder.




18